977 S.W.2d 603 (1998)
Ex parte Bryan Eric WOLFE.
No. 35681-01.
Court of Criminal Appeals of Texas, En Banc.
May 20, 1998.
George Michael Jamail, Beaumont, for appellant.
J. R. Dewitt, Asst. Dist. Atty., Beaumont, Matthew Paul, State's Atty., Austin, for State.
Before the court en banc.
Application for writ of habeas corpus denied.
BAIRD, Judge, dissenting.
This is a post-conviction application for writ of habeas corpus filed pursuant to Tex. Code Crim. Proc. Ann. art. 11.071. Applicant is represented by counsel appointed by this Court. The instant application appears to allege ineffective assistance of trial counsel, but also includes a wish list of discovery, research, and hearings necessary to represent applicant. No cases are cited. No analysis of the law is presented. Indeed, even the State recognizes this "application" appears to be a motion for discovery.
Under these circumstances, the merits of the instant application should not be reached. Instead, this matter should be remanded to the habeas court to determine whether applicant has been afforded effective assistance of counsel on this habeas application as required by Tex.Code Crim. Proc. Ann. art. 11.071 § 2.[1] Because the majority does not, I dissent.
OVERSTREET, J., joins this opinion.
NOTES
[1]  Section 2(a) provides:

An applicant shall be represented by competent counsel unless the applicant has elected to proceed pro se and the convicting court finds, after a hearing on the record, that the applicant's election is intelligent and voluntary.